743 N.W.2d 65 (2008)
In re Akliah MARSHALL and Mynya Adea Tawana Jeanette Marshall, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Jada Latrice Thompson, Respondent-Appellant.
Docket No. 135120. COA No. 274736.
Supreme Court of Michigan.
January 11, 2008.
On order of the Court, the application for leave to appeal the September 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.